Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Announces A Revised Credit Facility of $525 Million And Increased Financial Flexibility (AAV - TSX, AAV - NYSE) CALGARY, Aug. 13 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") announced today that its lenders have completed their review of the borrowing base subsequent to the previously announced closing of the asset dispositions. Gross proceeds of $252.6 million were received from the asset dispositions and Advantage's credit facility was revised from $710 million to $525 million. Advantage's current debt is approximately $300 million resulting in an unutilized capacity of approximately $225 million on our credit facility. As a result, Advantage has significantly improved its financial flexibility in support of future capital program requirements and general corporate purposes. Advantage's credit facility of $525 million is comprised of a $20 million revolving operating loan facility and a $505 million extendible revolving credit facility (the "Credit Facilities"). The Credit Facilities are provided by a syndicate of financial institutions with various borrowing options available under the Credit Facilities, including prime rate based advances, US base rate advances, US dollar LIBOR advances and bankers' acceptances loans.
